DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 16th, 2020 have been entered and accepted.

Election/Restrictions
Applicant’s election with traverse of Group II, claims 8 – 11, in the reply filed on January 10th, 2022 is acknowledged. The traversal is on the ground(s) that De Waal Malefijt (US 2015/0033544) does not disclose the shared technical feature shared between Group I and Group ll. This is not found persuasive as De Waal Malefijt discloses the technical feature of a molding station comprising molds for molding components of a turbine blade wherein a first station is arranged at a ground level and a second station is arranged at an upper level (Para. 248; Para. 283; Fig. 7b; Fig. 8b). In addition, there would be a serious search and examination burden if the restriction were not required because the invention of Group Il has a different classification than Group I, requires a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 1 – 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 10th, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg (US 2015/0292475).
Regarding claim 8, Kannenberg discloses a method of manufacturing components for a wind turbine blade (Abstract). Although the method does not explicitly describe a molding station having a first web mold and a second web mold, Kannenberg discloses a method comprising the steps of: providing a molding station (ref. #20) comprising a mold for manufacturing a first shear web (substantial parts) in a mould using a molding process (Para. 29) and a process for manufacturing a second shear web (substantial parts; semi-finished product) using a molding process, characterized in that said manufacturing of the first shear web is performed at a ground level (ref. #26) while said further manufacturing of the second shear web is performed at an upper level (ref. #23) (Para. 10; Para. 29), the upper level being located above the ground level (Fig. 4). It would have been obvious to one of ordinary skill in the art to specify the system having a first web mold and a second web mold as Kannenberg discloses that molds are provided as required depending on what is needed to produce the necessary part (Para. 29). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).
Regarding claim 9, Kannenberg teaches the invention disclosed in claim 8, as described above. Furthermore, Kannenberg discloses moving parts created on a ground floor to an upper floor for further processing through a lifting system (Para. 10).
Regarding claim 10, Kannenberg teaches the invention disclosed in claim 8, as described above. Furthermore, Kannenberg discloses a first set of parts can be manufactured on a first level while a second set of parts can be manufactured at another level (Para. 29).
Regarding claim 11, Kannenberg teaches the invention disclosed in claim 8, as described above. Furthermore, Kannenberg discloses a first set of parts can be manufactured on a first level while a second set of parts can be manufactured at another level (Para. 29). It would have been obvious to one of ordinary skill in the art to specify the system selected web molds on both the MPEP § 2144.04(VI)(B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743